Exhibit 10.8

 

FIRST AMENDMENT TO

 

AMENDED AND RESTATED EMPLOYMENT

 

AGREEMENT

 

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“First Amendment”) is entered into as of October 15, 2008 between Larry Putnam
(the “Executive”)and Santa Lucia Bank, a banking company organized under the
laws of California, (the “Bank”) located in Atascadero, California.

 

WHEREAS, the Executive and the Bank entered into the Amended and Restated
Employment Agreement (the “Agreement”) dated December 15, 2006;

 

WHEREAS, the Executive and the Bank previously amended the Life Insurance
Endorsement Method Split Dollar Plan and in consideration of such amendment have
agreed to amend the Agreement to provide additional benefits to Executive;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the Executive and the Bank hereto agree as
follows:

 

1.                                       Paragraph 8(e) of the Agreement is
amended and restated in its entirety to read as follows:

 

8(e)         Change in Control. Concurrent with a Change in Control, the Bank
shall pay to Executive a lump sum payment equal to 2 times the amount of the
Total Salary paid to Executive.  Such lump sum shall be paid concurrent with the
Change in Control.  In addition, should the acquiring company choose to
surrender the life insurance policy maintained by the Bank under Executive’s
Life Insurance Endorsement Method Split Dollar Plan Agreement without replacing
it or the policy otherwise ceases to exist prior to the death of Executive,
Santa Lucia Bank or the acquiring company shall pay to Executive Three Hundred
Thousand Dollars ($300,000).  The obligations set forth in the preceding
sentence shall survive any termination of this Agreement.

 

2.                                       Capitalized terms used herein and not
otherwise defined shall have the same meaning as set forth in the Agreement.

 

3.                                       This First Amendment may be entered
into in one or more counterparts, all of which shall be considered one and the
same instrument, and it shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties, it
being understood that all parties need not sign the same counterpart.

 

4.                                       Except as expressly modified herein,
the terms of the Agreement are confirmed.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

Attest:

 

Bank:

 

 

 

 

 

Santa Lucia Bank

 

 

 

 

 

 

/s/ Larry H. Putnam

 

/s/ John C. Hansen

Witness

 

Name: John C. Hansen

 

 

Title: President

 

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

/s/ John C. Hansen

 

/s/ Larry H. Putnam

Witness

 

Larry H. Putnam

 

2

--------------------------------------------------------------------------------